In this case a supersedeas was granted by order of the Circuit Judge after final judgment for respondents was entered in a prohibition proceedings had in the Circuit Court. The effect of the supersedeas under such circumstances is to hold in full force and effect the statutory supersedeas that went into operation when the rule to show cause in the prohibition case was ordered by the Circuit Court to issue to arrest the progress of the suit being heard by the County Judge when therule nisi in prohibition was applied for. See Section 3451 C. G. L., 3586 R. G. S.
The motion to vacate and set aside the supersedeas on the ground that a supersedeas cannot be had to a final judgment denying a writ of prohibition absolute is therefore denied.
On the question of the sufficiency of the present bond to, protect the rights of Allen Investment Company while the. supersedeas is in force, should the judgment appealed from be affirmed, leave is hereby given to the defendant in error *Page 511 
to proceed before the Circuit Court in accordance with Stegemann v. Emery, 103 Fla. 735, 137 Sou. Rep. 888. In the event an additional bond or further security be required by the Circuit Judge to whom the matter is presented, it is hereby ordered that plaintiff in error shall make and file such bond within thirty days from the date of the order of the Circuit Judge, in default of which the supersedeas herein shall stand revoked and set aside upon the making and filing in this cause of a certificate of the Circuit Judge that this order has not been complied with. The procedure contemplated by this paragraph of this order shall be had before one of the Circuit Judges of Hillsborough County.
It is so ordered.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.